UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4638

EDWARD JAMES DOYLE,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
William L. Osteen, Sr., District Judge.
(CR-97-53)

Submitted: January 22, 1998

Decided: February 6, 1998

Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Robert M.
Hamilton, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Edward James Doyle pled guilty to participating in a conspiracy to
manufacture marijuana, 21 U.S.C. § 846 (1994), and was sentenced
to serve twelve months and one day in prison. Doyle appeals his sen-
tence, alleging that the district court clearly erred in finding that he
had more than a minor role in the offense. See U.S. Sentencing Guide-
lines Manual § 3B1.2(b) (1995). We affirm.

The indictment charged a conspiracy beginning in 1991. Doyle was
hired in March 1992 to build a "grow house" in Stokes County, North
Carolina, for co-defendants Bobby Mac Berry and Thomas Andrew
Schaefer, who had been growing and selling marijuana together since
the mid-1980's. At least five men besides Doyle were involved with
Berry and Schaefer's marijuana activities during the period of the
charged conspiracy. After his arrest in November 1996 and subse-
quent guilty plea, Doyle claimed that he did not know that the Stokes
County structure was for marijuana growing when he began working
on it. However, according to information contained in the presentence
report, when Berry and Schaefer discontinued use of the location a
few months later, Doyle delivered marijuana plants to Schaefer so
that the plants could be transferred to another place.

In the spring of 1993, Doyle helped Berry and Schaefer construct
another grow house on Bushy Cook Road in Orange County, North
Carolina. Again, Doyle claimed in his interview with the probation
officer that he did not know the purpose for the building until it was
completed. In July 1994, Berry and Schaefer hired Doyle to tend and
water the marijuana plants grown on Bushy Cook Road. Doyle per-
formed this task for over a year, and was paid $300 to $350 per week.
In addition, the power and telephone service at the Bushy Cook site
were billed to Doyle. In late 1994, Doyle was paid to clear land for
another growing operation in Person County, a location which was
never used.

                    2
Federal and state drug enforcement agents conducted a search at
the Bushy Cook Road property in November 1995. They seized 163
marijuana plants and a pound of loose cannabis. Only this amount of
marijuana was used to calculate Doyle's guideline range.

At sentencing, Doyle argued that he was less culpable than his co-
defendants in the entire scheme, as evidenced by the fact that he
earned much less money from it than did Berry and Schaefer and was
simply a hired hand. The district court disagreed, finding that Doyle's
contribution had been considerable. On appeal, Doyle contends cor-
rectly that his role must be determined on the basis of relevant con-
duct, i.e., his position within the conspiracy. See USSG § 1B1.3(a);
see also United States v. Fells, 920 F.2d 1179, 1184 (4th Cir. 1990).
However, because Doyle was paid to perform a variety of tasks which
materially advanced the marijuana operation and persisted in assisting
Berry and Schaefer over a period of more than two years, we cannot
say that the district court clearly erred in finding that he had more
than a minor role.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3